Exhibit 10.15

EXECUTION VERSION

AMENDMENT

This AMENDMENT (this “Amendment”), dated as of April 8, 2009, is entered into by
and between THE PHOENIX COMPANIES, INC., a Delaware corporation (“PNX”), and
VIRTUS INVESTMENT PARTNERS, INC., a Delaware corporation (“Spinco”). Capitalized
terms used in this Amendment and not defined herein shall have the meanings that
such terms have in the Agreement (defined below).

W I T N E S S E T H:

WHEREAS, PNX and Spinco have entered into a Tax Separation Agreement, dated as
of December 18, 2008 (the “Agreement”) in connection with a distribution by PNX
of all the common shares of Spinco to the shareholders of PNX (the
“Distribution”);

WHEREAS, PNX and Spinco have determined that as a result of the disposition of
shares of Virtus Partners, Inc. there would be, absent an election to the
contrary by PNX, a significant reduction of certain tax attributes (including
tax basis and net operating losses) of Virtus Partners, Inc. and/or certain
other members of the consolidated group of which Virtus Partners, Inc. is a
member immediately after the Distribution (Virtus Partners, Inc. and its
subsidiaries sometimes referred to herein as “Virtus”) pursuant to Treas. regs.
section 1.1502-36(d) (the “Tax Regulations”);

WHEREAS, PNX is the common parent of a consolidated group of corporations for
U.S. federal income tax purposes which files on the basis of a taxable year
ending December 31;

WHEREAS, in light of the foregoing, PNX and Spinco desire to amend the Agreement
to provide that PNX will make any and all elections and waivers available to it
under the Tax Regulations to (i) preserve the basis of Virtus in its “Section
197 intangibles” (as defined in Section 197(d) of the Internal Revenue Code),
and (ii) reattribute to PNX the net operating losses otherwise allocable to
Virtus and which would otherwise be subject to reduction pursuant to the Tax
Regulations; and

WHEREAS, PNX and Spinco have agreed to amend certain provisions of the Agreement
in the above-referenced manner and as more fully set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, PNX and Spinco hereby agree as follows:

1. Amendment to Preamble. The Agreement is hereby amended by adding the
following paragraph to be inserted as the penultimate “WHEREAS” clause in the
preamble section of the Agreement:

“WHEREAS, consistent with Section 3.9 of this Agreement, PNX intends to
reattribute to itself the net operating loss carryforwards otherwise
attributable to Virtus to the fullest extent possible under Treas. regs. section
1.1502-36(d)(6), and to elect to reduce PIMCO’s tax basis in the stock of Virtus
Partners, Inc. (or the equivalent item not yet taken into account under the U.S.
federal consolidated return regulations) pursuant to Treas. regs. section
1.1502-36(d)(6) in order to mitigate the reduction of tax attributes of Virtus
referenced in Treas. regs. section 1.1502-36(d)(4)(i)(D) as a result of the
application of the Tax Regulations; and”



--------------------------------------------------------------------------------

2. Amendment to ARTICLE III. The Agreement is hereby amended by adding the
following paragraph to be inserted after Section 3.8 and before Section 4.1:

“SECTION 3.9. Certain Tax Elections. Consistent with, and in reliance on, the
information provided by Spinco to PNX (with the reasonable cooperation of PNX)
regarding the “aggregate inside loss” (as defined in Treas. regs. section
1.1502-36(d)(3)(iii), PNX will file a “Section 1.1502-36 Statement” (as defined
in Treas. regs. section 1.1502-36(e)(5)) with PNX’s timely filed U.S. federal
consolidated income tax return for the consolidated tax return year that
includes December 31, 2008 making elections to (A) reattribute to itself,
pursuant to Treas. regs. section 1.1502-36(d)(6), the net operating loss
carryforwards otherwise attributable to Virtus, and (B) reduce PIMCO’s tax
basis, pursuant to Treas. regs. section 1.1502-36(d)(6), in the stock of Virtus
Partners, Inc. (or the equivalent item not yet taken into account under the U.S.
federal consolidated tax return regulations) by the lesser of (i) the smallest
amount necessary to prevent Virtus from experiencing any reduction of attributes
described in Treas. regs. section 1.1502-36(d)(4)(i)(D) as a result of the
application of Treas. regs. section 1.1502-36(d) and (ii) $400 million plus the
amount, as determined by PNX, by which PIMCO’s basis in the stock of Virtus
Partners, Inc. for purposes of determining the taxable loss realized by PIMCO
exceeds $1,080,131,287 (to the extent such excess would otherwise result in
(i) allowable loss to PIMCO for federal income tax purposes and (ii) a
corresponding reduction of Virtus tax attributes pursuant to the Tax
Regulations). To the extent permitted by law, and provided it is consistent with
the elections described above, PNX will make similar elections for purposes of
(i) the alternative minimum tax imposed under the Code, and (ii) applicable
state and local Income Taxes. For the avoidance of doubt, to the extent PNX
reattributes to itself net operating loss carryforwards otherwise attributable
to Virtus pursuant to this Section 3.9, neither Spinco nor any of its
subsidiaries (including Virtus Partners, Inc.) will take the position on any tax
return or otherwise that such net operating losses continue to be tax attributes
of Spinco or any of its subsidiaries (including Virtus Partners, Inc), and to
the extent PNX has agreed to reduce PIMCO’s tax basis in the stock of Virtus
Partners, Inc. (or the equivalent item not yet taken into account under the U.S.
federal consolidated return regulations) pursuant to this Section 3.9, neither
PNX nor any of its subsidiaries (including PIMCO) will take any contrary
position on any tax return or otherwise.”

3. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO ITS
CONFLICTS OF LAW RULES.

4. Consent to Jurisdiction Disputes. The Agreement is further amended by
deleting Section 4.14 and in its place inserting the following:

“Section 4.14. Consent to Jurisdiction; Disputes. Each of the Parties hereto
(a) consents to submit itself to the personal jurisdiction of the courts of the
State of Connecticut or any federal court with subject matter jurisdiction
located in the District of Connecticut (and any appeals court therefrom) in the
event any dispute arises out of this Agreement or any transaction contemplated
hereby or thereby, (b) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court,
and (c) agrees that it will not bring any action relating to this Agreement or
any transaction contemplated hereby or thereby in any court other than such
courts. The Parties hereto agree that the dispute resolution procedure set forth
in Section 13.15 of the Separation Agreement, Plan of Reorganization and
Distribution between PNX and Virtus dated as of December 18, 2008 shall be
followed by the Parties.”

5. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

6. No Other Amendments; Confirmation. Except as expressly amended hereby, the
provisions of the Agreement are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed.

7. Effectiveness. This Amendment shall be effective as of the date hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

THE PHOENIX COMPANIES, INC. By:  

/S/    PETER A. HOFFMAN        

Name:   Peter A. Hoffman Title:  

Sr. Executive Vice President and

Chief Financial Officer

VIRTUS INVESTMENT PARTNERS, INC. By:  

/S/    GEORGE R. AYLWARD        

Name:   George R. Aylward Title:   President and Chief Executive Officer

 

[REST OF PAGE INTENTIONALLY LEFT BLANK]

 